Citation Nr: 1409717	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  11-00 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center 
in Milwaukee, Wisconsin


THE ISSUE

Whether the Veteran's income constitutes a bar to the receipt of nonservice-connected (NSC) pension benefits prior to March 28, 2013.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel





INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from November 1960 to October 1964.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an October 2010 decision of the Department of Veterans Affairs (VA) Pension Management Center at the Regional Office (RO) in Milwaukee, Wisconsin, which terminated NSC pension benefits because the Veteran's income was found to be above the allowable income limits.  The Veteran has appealed the October 2010 termination of NSC pension benefits.  

In January 2011, the Committee on Waivers and Compromises at the RO in Milwaukee, Wisconsin granted a waiver of the entire debt, in the amount of $1936.00, created by the termination of benefits on October 2010 for the period of June 1, 2009 through September 10, 2010.  In July 2013, the RO granted/reinstated NSC pension benefits from March 38, 2013; therefore, the Board has recharacterized the issue on appeal as whether the Veteran's income constitutes a bar to the receipt of nonservice-connected (NSC) pension benefits prior to March 28, 2013. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

In a December 2010 VA Form 9 hearing election from, the Veteran checked boxes indicating both that he did not want a Board (BVA) hearing, and that he wanted a BVA hearing at a local VA office before a member of members of the Board.  In February 2014 correspondence, the Veteran's representative clarified that the Veteran wished to appear before a Veterans Law Judge of the Board at either a 

Travel Board hearing or a videoconference hearing at the earliest possible date.  As such, the Board finds that a Travel Board or videoconference hearing should be scheduled, based on the earliest availability, and the Veteran and his representative should be notified of the time and place of the hearing.  

The record shows that the Veteran lives in Memphis, Tennessee.  While it appears that the nearest RO is located in North Little Rock, Arkansas, because the Veteran resides in Tennessee, the Board is referring the case to the RO in Nashville, Tennessee, to schedule the requested hearing.  Because both Travel Board and videoconference hearings are scheduled by the RO, the Board is remanding the appeal for that purpose.  See 38 C.F.R. § 20.704(a) (2013); see also 38 C.F.R. 
§ 20.700 (2013) (a hearing on appeal will be granted if an appellant expresses a desire to appear in person).  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a Travel Board or videoconference hearing before a Veterans Law Judge of the Board, based on the earliest availability, at the Nashville, Tennessee Regional Office.  The RO should send notice of the scheduled hearing to the Veteran and his representative, a copy of which should be associated with the claims file.  After the hearing is conducted, or in the event the Veteran cancels the hearing or fails to report, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

